DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
An amendment was filed by Applicant on September 14, 2021 and is acknowledged. The terminal disclaimer dated 10/14/2021 is also acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on 10/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,471,473 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1,3-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Cornish et al. US. Publication (2006/0149015) which discloses
Claim 1,
Cornish discloses a method for managing waste from the processing of guayule shrubs for the extraction of rubber, the method comprising: 
utilizing harvested guayule shrubs including leaves, bark, and woody material from a harvest site; 
utilizing a local sub-station to (1) remove at least one of the leaves and dirt from the harvested guayule shrubs thereby producing a semi-processed guayule material with a weight that is at least 10% lower than the weight of the harvested guayule shrubs and 
wherein the chopping is performed by utilizing at least one of a shredder, a granulator or a hammer mill, and 
transporting the semi-processed guayule material to a remote rubber extraction plant configured to produce rubber, resin and waste bagasse from the semi-processed 
It is in the opinion of the examiner that the art of record does neither anticipates nor renders obvious the limitations:
(2) chop the semi-processed guayule material after removing at least one of the leaves and dirt but prior to transporting
Claim 10,
Cornish discloses a system for managing waste from the processing of guayule shrubs for the extraction of rubber, the system comprising: 
a sub-system configured to receive harvested guayule shrubs including leaves, bark, and woody material from a harvest site; and 
wherein the chopping is performed by utilizing at least one of a shredder, a granulator or a hammer mill.
It is in the opinion of the examiner that the art of record does neither anticipates nor renders obvious the limitations:
a pre-processing sub-system comprising a local sub-station configured to first remove at least one of the leaves and root dirt from the harvested guayule shrubs and then chop the pre-processed guayule material after removing at least one of the leaves and dirt but prior to transporting, thereby producing a semi-processed guayule material with a weight that is at least 5% lower than the weight of the harvested guayule shrubs
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 15, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725